Citation Nr: 0315677	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-47 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an increased evaluation for chondromalacia 
patellae of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
patellae of the left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  During the course of the appeals process, the 
appellant appeared before the undersigned Veterans Law Judge 
in August 1998.  At that time, she provided testimony with 
respect to the claims now at issue before the Board.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.

When the case originally came to the Board, the issues on 
appeal were entitlement to service connection for rheumatoid 
arthritis and entitlement to an evaluation in excess of 10 
percent for bilateral chondromalacia patellae.  In December 
1998, the Board determined that additional development was 
necessary, and thus, it remanded the claim to the RO.  The RO 
was instructed to obtain missing medical treatment records 
and to schedule the veteran for an orthopedic examination in 
order to determine the severity of her bilateral knee 
disabilities.  

After the claim had been developed, the RO, in December 2002, 
partially granted the veteran's request for an increased 
evaluation for a bilateral knee disability.  That is, the RO 
assigned a separate rating for each knee - the disability 
rating assigned for each knee was 10 percent.  Additionally, 
the RO concluded that the veteran was suffering from 
arthritis of both knees and a separate 10 percent rating was 
assigned for degenerative arthritis of the knees.  The 
veteran's request for service connection for rheumatoid 
arthritis continued to be denied.  

With respect to the trifurcating the veteran's bilateral knee 
disability evaluation and assigning three separate 10 percent 
rating thereto, this is not a full grant of the benefit 
sought on appeal because a higher rating is available under 
38 C.F.R. Part 4, Diagnostic Codes 5003 and 5257 (2002).  A 
claim for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the now 
trifurcated issues remain before the Board.

The issues of entitlement to service connection for 
rheumatoid arthritis and an initial rating in excess of 10 
percent for degenerative arthritis of the knees will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected chondromalacia patellae 
disability of the knees is manifested by complains of 
instability, pain and stiffness in the knees with no 
objective evidence of laxity, instability, or subluxation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patellae of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5257 
5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patellae of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5257, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, eliminates the concept of a well-grounded claim, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, the 
supplemental statement of the case issued by the RO, and the 
Board remand of December 1998.  She has been told that she 
needed to submit evidence supporting her assertions that she 
has rheumatoid arthritis and that this disability is related 
to her military service.  Moreover, she has been told that 
she must submit medical evidence showing that her bilateral 
knee disorder is more disabling than currently rated.  In 
other words, she has been told what evidence she needed to 
present in support of her claims.

VA informed the veteran of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names and addresses of medical facilities, doctors, 
witnesses, and the like that would corroborate her 
assertions.  The VA accomplished this task through the 
issuance of a VCAA letter, dated December 2002, that spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed her that it would 
request these records and other evidence, but that it was her 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disabilities was procured and before the VA, 
the veteran underwent an evaluation of her disabilities.  
Therefore, VA has adequately notified the veteran of the 
evidence it would obtain and of the evidence that was 
necessary for her to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  The 
veteran was also provided a medical examination to assess the 
severity of the disabilities at issue.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal stems from the veteran's disagreement with evaluations 
assigned after the original grant of service connection, and 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are not for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

As was noted in the Introduction, the veteran's bilateral 
knee disorder has been trifurcated into three disabilities - 
chondromalacia patellae of the right knee, chondromalacia 
patellae of the left knee, and degenerative arthritis of both 
knees.  All three disabilities have been rated as 10 percent 
disabling.  

The record reflects that after the veteran left the service 
in 1975, she applied for VA compensation benefits for 
chondromalacia patellae of both knees.  The separation 
examination noted manifestations of the disorder but did not 
provide an actual diagnosis of the disability.  Because an 
actual diagnosis verses symptoms of the disability was not 
given, when the RO issued its initial rating decision, the RO 
denied the veteran's claim.  VA Form 21-6796, Rating 
Decision, February 24, 1976.  In other words, since the 
veteran was not diagnosed as suffering from an actual ratable 
disability, service connection was denied.

In 1993, the veteran once again asked for VA benefits for a 
bilaterally knee disorder.  The RO concluded that there were 
now findings indicative of an actual disability or disorder 
of the knees, and in September 1994, it granted service 
connection for bilateral chondromalacia patellae.  A 
noncompensable evaluation was assigned in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
5299 and 5257 (1993).  

In 1995, the veteran filed a claim for an increased rating 
for her service-connected bilateral knee disability.  
Pursuant thereto, she underwent a VA joints examination in 
October 1995.  The examiner noted that the veteran was 
suffering from rheumatoid arthritis and that said condition 
was causing inflammation of the knee joints.  The examiner 
further insinuated that the veteran's restrictions found on 
the range of motion tests were due to both her service-
connected knee disorder and her nonservice-connected 
rheumatoid arthritis.  X-ray films showed osteoarthritis of 
the knee joints related to her knee disability, not 
rheumatoid arthritis.  Following that examination, in a 
January 1996 rating decision, the RO recharacterized the 
veteran's service-connected disability and granted a 10 
percent disability rating for osteoarthritis, patellae.  

The record reflects that the veteran underwent another VA 
orthopedic examination of her knees in October 1999.  Prior 
to the examination, the veteran complained of stiffness, 
pain, and "locking" of the knees.  Upon examination, the 
doctor reported the following:

	. . . While standing there was no 
varus or valgus deformities of the knees.  
There was no discernible soft tissue 
swelling of the knees while standing but 
in the recumbent position, as the knees 
were flexed, there was some mild 
effusion.  Knee extension was 0 degrees 
bilaterally.  Knee flexion was 140 
degrees on the right and 145 degrees on 
the left.  McMurray's sign was negative 
for semilunar cartilage tears.  There 
were no clicks when that procedure was 
carried out.  There was no laxity of the 
cruciate or collateral ligaments of 
either knee.  Apley's restriction and 
compression tests were essentially 
negative. . . . The patellae grinding 
test was positive bilaterally.  In 
performing this maneuver, the examinee 
cried out and became tearful.  However, 
there was no evidence of roughness of the 
bearing surfaces of either patellae. . . 
. No crepitus was audible when 
articulating the knee joints.

A diagnosis of bilateral chondromalacia patellae with 
coexisting rheumatoid arthritis was given.

Another VA examination was performed in June 2000.  Many of 
the complaints made in 1999 were again made prior to the 
examination.  Many of the findings were mirrored in the June 
2000 examination.  With respect to the veteran's range of 
motion of the knees, the doctor reported:

	. . . Nevertheless, in recumbency, 
knee extension was 0 degrees bilaterally.  
Knee flexion was achieved to 125 degrees 
on the right and any attempt to go beyond 
that angle of flexion met with resistance 
on the part of the examinee.  She 
flinched and made facial expressions of 
discomfort.  Knee flexion on the left was 
initially 100 degrees, but subsequently 
she was able to tolerate flexion to 130 
degrees.  McMurray's sign was negative 
bilaterally.  There is no indication that 
she has any acute tear of the semilunar 
cartilages of either knee.  There is no 
laxity of the cruciate or collateral 
ligaments of either knee at this time.  
Apley's restriction and compression tests 
were equivocal bilaterally.  The 
discomfort was mostly felt in the ankles 
while the examiner was performing the 
maneuvers.  The patellae-grinding test 
was positive bilaterally; more so on the 
left than on the right.  Some roughness 
of the bearing surface of the left 
patellae was noted when this was done. . 
. . There is not necessarily any 
relationship between the chondromalacia 
patellae of the knees at this time and 
the supposed ongoing rheumatoid process. 
. . .

The magnetic resonance imaging (MRI) study accomplished 
around the time of the examination did confirm the diagnosis 
of chondromalacia patellae.  It also shows signs of minimal 
degenerative joint disease of the knee joint along with 
bilateral focal edema.  

As noted above, the veteran's private and VA medical records 
were obtained in conjunction with this claim.  These records, 
stemming from 1995 to the present, do show complaints 
involving the knees.  That is, these records show complaints 
of pain, stiffness, and restriction of movement.  However, 
these same records show the manifestations and symptoms 
involving the knees ebbing and flowing.  In other words, they 
did not remain constant.  In this regard, private medical 
records dated in November 1998 from B. Hooks, M.D., show the 
veteran was found to have mild to moderate tenderness on 
palpation of the left knee.  Nothing was mentioned with 
respect to the right knee.  In January 1999, Dr. Hooks did 
not find, upon examination of the veteran, any manifestations 
or symptoms related to her service-connected bilateral knee 
disorder.  One month later, in February 1999, no symptoms and 
manifestations were again noted.  In March 1999, Dr. Hooks 
reported that reported tenderness in the right knee.  The 
veteran's other private and VA medical records mirror the 
same lack of chronicity of symptoms and manifestations 
attributable to her service-connected bilateral 
chondromalacia patellae.  

In conjunction with her claim, the veteran and a friend 
proffered testimony before an RO hearing officer in April 
1997.  During that hearing, the veteran stated that her knees 
"locked" and caused her pain.  However, she could not 
distinguish the symptoms she was suffering therefrom that due 
to rheumatoid arthritis versus the bilateral knee disorder.  

A specific diagnostic code in the VA Schedule for Rating 
Disabilities (Rating Schedule) does not exist for 
chondromalacia; as such, the veteran's knee disabilities have 
been rated by analogy.  Unlisted conditions are rated by 
analogy to a listed condition with similarly affected 
functions, anatomical localization, and symptomatology.  38 
C.F.R. § 4.20 (2002).  The veteran's chondromalacia patellae 
has been rated under Diagnostic Code 5299-5257.  38 C.F.R. 
Part 4 (2002).  Diagnostic Code 5299 represents an unlisted 
musculoskeletal condition, and Diagnostic Code 5257 relates 
to knee impairment with recurrent subluxation or lateral 
instability, rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.   

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis, requiring reference to 
Diagnostic Code 5003.  Ibid.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (2002).  The knee is considered a major 
joint for the purpose of rating disability for arthritis.  
38 C.F.R. § 4.45 (2002).

Limitation of motion at the knee is rated as limitation of 
flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261).

Flexion limited to 60 degrees warrants a noncompensable (zero 
percent) rating.  Where flexion is limited to 45 degrees, a 
10 percent rating will be assigned.  Where it is limited to 
30 degrees, a 20 percent rating will be assigned; if there is 
limitation to 15 degrees, a 30 percent rating will be 
awarded.  38 C.F.R. Part 4, Diagnostic Code 5260 (2002).

Extension limited to five degrees warrants a noncompensable 
evaluation.  Where extension is limited to 10 degrees, a 10 
percent rating will be assigned; and where it is limited to 
15 degrees, a 20 percent rating will be assigned.  If 
extension is limited to 20 degrees, a 30 percent evaluation 
is awarded; a 30 degree extension limitation requires that a 
40 percent rating be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2002). 

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2002).  From 1995 to the most recent VA examination, the 
veteran's knees have exhibited some limitation of motion on 
examination.  However, the veteran's extension has never been 
limited.  She has repeatedly shown zero degrees of extension 
for the range of motion of both knees.  This is considered 
normal.  

With respect to flexion, the veteran's flexion most recently 
was reported, for the right knee to be restricted by 15 
degrees, to 125 degrees.  This is out of 140 degrees for 
normal range of motion.  Limitation of motion of the left 
knee has been noted to be limited by 10 degrees, to 130 
degrees of flexion.  This limitation is insufficient to 
qualify for an evaluation in excess of 10 percent pursuant to 
Diagnostic Codes 5260 and 5261.  38 C.F.R. Part 4 (2002).  

A review of the medical evidence also indicates that despite 
the veteran's claim to the contrary, there is no objective 
evidence of recurrent subluxation or lateral instability of 
either knee.  Thus, without taking into consideration DeLuca 
[v. Brown, 8 Vet. App. 202 (1995)][see below], the veteran's 
knees do not warrant a compensable evaluation pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5257 (2002).  

Additionally, because there is no medical evidence indicating 
that the veteran suffers from incapacitating episodes as a 
result of her degenerative arthritis of the knees, the 
criteria for a 20 percent rating using the criteria of 
Diagnostic Code 5003 is not for application.  38 C.F.R. Part 
4 (2002).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2002).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2002).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The current 10 percent evaluation for each knee is more than 
adequate to compensate for any hypothetical increase in 
functional disability that may be attributable to pain on use 
or during flare-ups, given that the veteran's knees have not, 
on examination, exhibited any limitation of motion even 
remotely approaching a compensable limitation.  

In accordance with the rating criteria noted above for knee 
disabilities, and with the instructions given in DeLuca, the 
preponderance of the evidence is against a rating higher than 
10 percent for chondromalacia patellae of either knee.  

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the knees, solely by themselves, cause marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2002) is not appropriate.


ORDER

An increased evaluation for chondromalacia patellae of the 
right knee is denied.  

An increased evaluation for chondromalacia patellae of the 
left knee is denied.



REMAND

As previously indicated, the veteran has requested service 
connection for rheumatoid arthritis.  In this regard, the 
Board remanded the claim to the RO for additional development 
in December 1998.  A partial purpose of the remand was to 
obtain a doctor's opinion concerning the etiology of the 
veteran's rheumatoid arthritis.  When the veteran was seen by 
a VA doctor in October 1999, the examiner stated that the 
veteran's rheumatoid arthritis "may have aggravated the 
already existing chondromalacia patellae."  The doctor did 
not comment or discuss whether the chondromalacia patellae of 
both knees, along with the degenerative arthritis, aggravated 
or affected the veteran's rheumatoid arthritis.  If this is 
found to be the case, based on the precepts of Allen v Brown, 
7 Vet. App. 439 (1995), the veteran may be entitled to VA 
compensation benefits.  In other words, the RO must determine 
whether the service-connected knee disabilities have caused 
an increase in the severity of the rheumatoid arthritis.

Additionally, as noted above, in a December 2002 rating 
decision, the RO assigned a rating of 10 percent for 
bilateral degenerative arthritis of the knees.  In this 
regard, the RO should either cite the governing law and 
regulation which permits both the disability of the left knee 
and disability of the right knee to be rated as one 
disability, or to rate the right and left knee disorders as 
separate and distinct disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for orthopedic and rheumatology 
examinations of the knees.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  The examining physicians should 
provide diagnoses of all current 
pathology of the knees found to be 
present and provide a comprehensive 
report, including a complete rationale 
for all conclusions reached.

With respect to the claimed disabilities 
of the knees along with rheumatoid 
arthritis, the examiners should discuss 
the etiology of the disorders.  Following 
that discussion, the examiners should 
then express an opinion as to whether the 
veteran's service-connected knee 
disabilities have caused an increased in 
the severity of the rheumatoid arthritis.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations. The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given. 
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied 
with and satisfied.

4.  Following completion of the requested 
development, the veteran's claim seeking 
entitlement to service connection for 
rheumatoid arthritis should be 
readjudicated.  The RO should discuss the 
applicability of Allen v. Brown, 7 Vet. 
App. 439 (1995), to the veteran's claim. 

5.  The RO should also determine whether 
or not separate ratings should be 
assigned for degenerative arthritis of 
each knee.  If the RO rates the veteran's 
right and left knee disabilities jointly, 
a citation to the pertinent law and 
regulation supporting the determination 
to rate them together must be provided.  
Alternatively, the RO should rate the 
degenerative arthritis of the right and 
left knee separately.  The provisions of 
38 C.F.R. § 4.40 (2002) should be 
considered in the evaluation(s).  


After the above development has been completed, if any 
determination remains unfavorable, the veteran and her 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until she is contacted 
by the RO.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying medical evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

The appellant is hereby notified that she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2002) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



".

